UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7168


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MOHAMMED ASAD SAID,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:03-cr-00556-TSE-1)


Submitted:    January 13, 2010              Decided:   January 26, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammed Asad Said, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Mohammed Asad Said appeals the district court’s order

denying his motion to correct judgment and commitment order.                      We

have       reviewed       the     record   and   find   no    reversible    error. *

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Said, No. 1:03-cr-00556-TSE-1 (E.D. Va.

Apr. 30, 2009).             We dispense with oral argument because the

facts      and    legal    contentions     are   adequately    presented    in   the

materials        before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                           AFFIRMED




       *
       See Baca v. United States, 383 F.2d 154, 157 (10th Cir.
1967) (where the oral judgment is ambiguous, the written
judgment and commitment order may be used to clarify the
intention of the sentencing judge); see also United States v.
Morse, 344 F.2d 27, 30 (4th Cir. 1965) (the court “should carry
out the true intention of the sentencing judge as this may be
gathered from what he said at the time of sentencing.”).



                                            2